                       IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW MEXICO

LANCE THIESSEN and
CANYON DEL BUEY, LLC,

       Plaintiffs,

v.                                                                     No. 19-cv-0779 CG/SMV

EMILY IRWIN; ADAM MENDONCA;
CALVIN JOYNER; and
THE UNITED STATES DEPARTMENT
OF AGRICULTURE, FOREST SERVICE;

       Defendants.

                                  ORDER TO SHOW CAUSE

       THIS MATTER is before the Court sua sponte. Plaintiffs filed their Complaint against

Defendants on August 26, 2019. [Doc. 1] at 1. Plaintiffs had 90 days from filing the Complaint,

or until November 25, 2019, to effect service of process. Fed. R. Civ. P. 4(m) (2015). There is no

indication on the record that service of process has been effected with respect to the Defendant

United States Department of Agriculture, Forest Service.

       IT IS THEREFORE ORDERED that Plaintiffs show good cause why their claims

against Defendant United States Department of Agriculture, Forest Service should not be

dismissed without prejudice for failure to comply with the service provision of Rule 4(m). See

Espinoza v. United States, 52 F.3d 838, 841 (10th Cir. 1995). Plaintiffs must file their response

no later than January 23, 2020.

       IT IS SO ORDERED.
                                                            ______________________________
                                                            STEPHAN M. VIDMAR
                                                            United States Magistrate Judge
